Citation Nr: 0413931	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  02-00 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from September 1965 to 
September 1967, and from January 1968 to October 1971.  He 
died in January 1998, and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The appellant testified before the 
undersigned at a hearing held at the RO in July 2002.  In a 
January 6, 2003 decision, the Board denied the appellant's 
attempt to reopen the issue of entitlement to service 
connection for the cause of the veteran's death.  The 
appellant appealed the January 2003 Board decision to the 
United States Court of Appeals for Veterans Claims (Court), 
and in a November 2003 order, the Court granted a Joint 
Motion for Remand filed by the parties and vacated the 
January 6, 2003 Board decision, and remanded the case to the 
Board.



FINDINGS OF FACT

1.  An unappealed June 1998 rating decision denied service 
connection for the cause of the veteran's death.

2.  The evidence added to the record since the June 1998 
rating decision includes evidence which is not duplicative or 
cumulative of evidence previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
appellant's claim for service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that during the pendency of the 
instant claim, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)) was enacted.  The VCAA appears to 
have left intact the requirement that an appellant must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceed to evaluate the merits of that claim.  
It is specifically noted that nothing in the Act shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See 38 U.S.C.A. § 5103A(f).

The Board also notes that on August 29, 2001, VA promulgated 
final regulations to implement the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  
Except for revisions pertaining to claims to reopen based on 
the submission of new and material evidence, as in this case, 
the final regulations are effective November 9, 2000, and 
"merely implement the VCAA and do not provide any rights 
other than those provided by the VCAA."  See 66 Fed. Reg. at 
45,629.  With respect to claims to reopen based on the 
submission of new and material evidence, the revisions 
provide for a limited duty on the part of VA to assist the 
appellant in obtaining evidence in support of his claim, but 
only for those claims filed on or after August 29, 2001.  The 
appellant's claim was filed in September 2000.
 
The Board notes that the Joint Motion for Remand essentially 
concluded that, in light of the decision by the United States 
Court of Appeals for the Federal Circuit in Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003), the appellant was entitled to initial 
consideration by the RO of certain evidence that had been 
submitted to the Board without a waiver of initial RO 
consideration  following certification of the case to the 
Board.  The record reflects that following the November 2003 
order of the Court, the appellant's representative submitted 
still more evidence without waiving initial RO consideration 
of that evidence.  As will be discussed below, the Board has 
concluded that the evidence submitted since the November 2003 
order of the Court contains evidence which is new and 
material, warranting reopening of the claim for service 
connection for the cause of the veteran's death.  As the 
Board will also remand the reopened claim for further 
development and for consideration of all evidence added to 
the record since the December 2001 statement of the case, the 
Board concludes that the appellant will not be prejudiced by 
the Board proceeding to reopen without first remanding the 
case to the RO to consider the evidence referenced in the 
Joint Motion for Remand.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  Service incurrence of cardiovascular-renal disease, 
including hypertension, during wartime service may be 
presumed if manifested to a compensable degree within one 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2003).  If combat is affirmatively indicated by 
the record, then the veteran's lay testimony regarding 
claimed combat-related stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service.  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2003).  

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991) (the so-called "change in outcome" 
test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Federal Circuit in Hodge mandated that materiality be 
determined solely in accordance with the definition provided 
in 38 C.F.R. § 3.156(a).  (The Board notes that 38 C.F.R. 
§ 3.156(a) was amended in August 2001.  However, that 
amendment is applicable only to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
The claim in the instant appeal was received in September 
2000).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra.  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection for the cause of the veteran's death was 
denied in an unappealed June 1998 rating decision.  As a 
result, service connection for the cause of the veteran's 
death may now be considered on the merits only if new and 
material evidence has been received since the time of the 
prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The veteran died in January 1998.  His death certificate 
identifies the immediate cause of death as severe 
cardiomyopathy of a few months' duration due to (or as a 
consequence of) a lower gastrointestinal bleed of a few days' 
duration due to (or as a consequence of) hypertension of a 
few years' duration due to (or as a consequence of) atrial 
arrhythmias of a few days' duration.

The evidence on file at the time of the June 1998 rating 
decision included service medical records which are negative 
for any findings or diagnoses of hypertension, cardiovascular 
disease, psychiatric disability, gastrointestinal disease or 
diabetes.  At his final discharge examination, the veteran 
reported a history of frequent or terrifying nightmares.  The 
service medical records contain a health record abstract 
indicating that the veteran was assigned from March 1966 to 
April 1967 to Company C of the 4th Battalion, 9th Infantry, 
25th Infantry Division.

The evidence on file also included private and VA treatment 
records for July 1974 to January 1998 documenting treatment 
for elevated blood pressure beginning in 1974, for depression 
beginning in 1976, and for cardiomyopathy and renal 
insufficiency from 1991.  An August 1986 statement by a 
mental health counselor indicates that the veteran was seen 
on several occasions at the Pee Dee Mental Health Center, and 
that he was diagnosed in January 1986 at that facility with 
delayed traumatic stress because of his status as a combat 
veteran.  The remainder of the records show psychiatric 
diagnoses including schizophrenia and depression, but not 
PTSD.  Records for 1996 to 1998 note the veteran was 
noncompliant with recommended medical treatment, and indicate 
that he was admitted in January 1998 for dialysis.  During 
hospitalization he began to experience persistent 
gastrointestinal bleeding and later went into fatal 
cardiopulmonary arrest.

Pertinent evidence added to the record since the June 1998 
rating decision includes, inter alia, a copy of a description 
from a website of the activities of the 4th Battalion, 9th 
Infantry, 25th Infantry Division for 1966 and other years.  
The description indicates that the veteran's unit came under 
enemy attack while on a convoy shortly after arriving in 
Vietnam in April 1966.

The evidence of record at the time of the June 1998 rating 
decision did not include evidence suggesting that the veteran 
might have engaged in combat, or at least that he was in 
proximity to combat.  See generally, Pentecost v. Principi, 
16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 
(1997).  When considered in connection with the August 1986 
statement by the mental health counselor suggesting that the 
veteran had been diagnosed with PTSD or an equivalent 
disorder at the Pee Dee Mental Health Center, and as the 
appellant contends that the veteran developed PTSD from 
combat-related stressors which in turn caused or chronically 
worsened in some manner the conditions from which the veteran 
died, the Board concludes that the submitted unit history is 
clearly new and material.  The unit history bears directly 
and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death is reopened.


ORDER

New and material evidence to reopen a claim of service 
connection for the cause of the veteran's death has been 
presented; to this extent, the appeal is granted. 




REMAND

After review of the record, the Board is of the opinion that 
further development is warranted prior to adjudication of the 
merits of the appellant's claim

In this regard the Board notes that although the unit history 
for the 4th Battalion, 9th Infantry, 25th Infantry Division 
submitted by the appellant's representative is sufficiently 
probative to warrant reopening the appellant's claim, the 
Board observes that the unit history was obtained from a 
website with no obvious affiliation with any official 
government or military agency.  The Board is consequently of 
the opinion that efforts to obtain the official history of 
the unit(s) in which the veteran served in Vietnam is 
warranted.

The Board additionally notes that while the August 1986 
mental health counselor indicated that the veteran had been 
diagnosed with delayed traumatic stress at the Pee Dee Mental 
Health Center in 1986, records from the referenced facility, 
including any showing that the veteran was in fact diagnosed 
with delayed traumatic stress, are not on file (at least for 
the period prior to 1996).  Records from the Pee Dee Mental 
Health Center, and in particular for the period prior to 
1996, should be obtained.  The record also contains an August 
1986 statement by a private physician indicating that the 
veteran underwent treatment at the Bryan Psychiatric Hospital 
from June 1985 to July 1985; records from the referenced 
facility are not on file and also should be obtained.

The Board additionally points out that a January 1989 private 
treatment note indicates that the veteran was treated for 
psychiatric problems at the VA Medical Center (VAMC) in 
Columbia, South Carolina, from 1981 to 1987; the only records 
currently on file from that facility date from 1991.

The Board lastly notes that the veteran in June 1991 reported 
that he was receiving disability benefits from the Social 
Security Administration (SSA).  In a June 1996 statement he 
suggested that he was still receiving disability benefits 
from SSA.  Records associated with the veteran's receipt of 
disability benefits from that agency prior to his death are 
potentially relevant to the instant claim and should be 
obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
appellant through her representative 
and request that she identify the 
names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, to 
include the Pee Dee Mental Health 
Center and Bryan Psychiatric 
Hospital, who may possess additional 
records pertinent to her claim.  
With any necessary authorization 
from the appellant, the RO should 
attempt to obtain and associate with 
the claims file any medical records 
identified by the appellant, to 
include from the Pee Dee Mental 
Health Center and Bryan Psychiatric 
Hospital, which have not been 
secured previously.  In any event, 
the RO should obtain medical records 
for the veteran from the Columbia, 
South Carolina VAMC for the period 
from October 1971 to January 1998.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the appellant, it 
should inform the appellant and her 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

3.  The RO should attempt to obtain 
a copy of any SSA decision awarding 
or denying the veteran disability 
benefits, as well as a copy of the 
record upon which the veteran's 
award or denial of SSA disability 
benefits was based.

4.  The RO should contact the 
National Personnel Records Center 
and request that agency to provide 
any service personnel records for 
the veteran for both periods of 
service, as well as a copy of the 
veteran's DD 214 for his first 
period of service.

5.  The RO should then review the 
file and prepare a summary 
identifying the units to which the 
veteran was assigned in service.  
This summary and a copy of all DD 
214s for the veteran on file and 
other pertinent service personnel 
records should be sent to the United 
States Armed Services Center for 
Research of Unit Records (USASCRUR).  
The USASCRUR should be provided with 
a copy of any information obtained 
above, and should be requested to 
furnish the unit history and 
operational reports for each unit to 
which the veteran was assigned 
during the period from September 
1965 to September 1967, and from 
January 1968 to October 1971, to 
specifically include the unit 
history for Company C of the 4th 
Battalion, 9th Infantry, 25th 
Infantry Division for the period 
from March 1966 to April 1967.

6.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action it considers is 
required to comply with the notice 
and duty-to-assist requirements of 
the VCAA and the implementing 
regulations.  Then, the RO should 
re-adjudicate the issue of 
entitlement to service connection 
for the cause of the veteran's 
death, based on a de novo review of 
the record.

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case which includes consideration of the 
evidence added to the record since the December 2001 
statement of the case, and provide the appellant and her 
representative with an appropriate opportunity to respond.

After the appellant has been given an opportunity to respond 
to the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).





	                     
______________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



